DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1, 2, 6, 9-13, in the reply filed on 03/03/2022 is acknowledged.  The traversal is on the ground(s) that “there is no serious burden imposed on the Office if restriction is not required.  This is not found persuasive because applicant’s argument is merely speculative and not supported by probative evidence. Groups I and II lack unity of invention because they do not share the same or corresponding technical feature
The requirement is still deemed proper and is therefore made FINAL.

Claims 17-18, 21-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Newly added claims 32-38 are withdrawn also, as being drawn to a nonelected invention.  Claims 32-38 do not share the same or corresponding feature with the elected Group I.  The technical feature of Claims 32-38 is the application of a zinc ion source and 1-50 mg of arginine or an arginine oligomer.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al., (US 2007/0092564).
	Li et al. teaches “orally disintegrating” formulations that “disintegrate rapidly in oral cavity without aid of water” (Abstract).
	The formulations comprise a matrix of amino acid and pullulan as binder (p. 2, para. [0014]), wherein the “ratio by weight of the amino acid to pullulan in the matrix is preferably 0.1-10, more preferably 0.17-5.5, especially preferably 0.5-1.5 (Id. para. [0016]).
	Li et al. teaches a specific embodiment (oral care composition) of a formulation comprising cetirizing hydrochloride, 4 mg Pullulan, 12 mg Arginine, xanthan gum, purified water (p. 7, Example 18, para. [0122]).
	The prior art is anticipatory insofar as it teaches applying 1-50 mg of arginine to the oral cavity.
	Concerning claim 6, the instant specification indicates that these bacteria are part of the patient’s oral flora and thus would have been present in the patients of Li et al.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1) Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al., (US 2007/0092564) as applied to claims 1, 2, 6, 11-13 above.
Li et al., which is taught above, differs from claim 10 insofar as it does not require administration of 25-50 mg of arginine.

	Since Li et al. teaches wherein the ratio by weight of the amino acid to pullulan in the matrix is preferably 0.1-10, it would have been obvious for to administer 25-50 mg arginine.  For instance, Example 18 (above) comprises 4 mg pullulan.  At the prior art 

2) Claims 1-2, 6, 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fagerberg et al., (US 2017/0136074).
	Fagerberg et al. teaches, “One of the primary routes for alkali generation by oral bacteria is the arginine deiminase system (ADS), through which arginine is catabolized into ornithine, ammonia and CO2, with the concomitant generation of ATP” (p. 1, para. [0005]).
	Accordingly, the prior art claims “[a] method of increasing the amount of ammonia-producing bacteria in the oral cavity of a host” by “administering to a host a probiotic oral composition” (see p. 38, Claim 1), wherein the composition includes “arginine” as a “compound to increase the ADS activity of the bacterial strains” (Id. at Claim 4), e.g. Streptococcus gordonii, as per claim 6 (p. 1, para. [0007]).
	The type of arginine has not been limited.  Presumably, any arginine source would suffice, including salts and oligomers.
	Concerning administration, the prior art teaches, “In embodiments compounds such as arginine or other compounds to increase the ADS activity of the bacterial strains can be administered in same compounds as the probiotic compositions or at the same time (but not necessarily in the same formulation) as the probiotic compositions, or within a specified amount of before or after the probiotic compositions (e.g., they can be administered in a separate ‘prebiotic’ composition, such as toothpaste, gum, mouth rinse, lozenge, etc. that can be used by the patient before administration of the probiotic 
	The prior art is not anticipatory insofar as it does not teach an amount or concentration range of arginine to be administered to a host/patient.
	However, it is well settled, “differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical” (MPEP 2144.05. II.A.) "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	In this case, assuming the claimed amounts are result-effective, it would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to administer result-effective amounts of arginine for the purpose of increasing ammonia-producing bacteria in the oral cavity in order to treat oral disorders, such as caries.

Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER E WEBB whose telephone number is (571)270-3287 and fax number is (571) 270-4287.  The examiner can normally be reached from Mon-Fri 7-3:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F. Krass can be reached (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Walter E. Webb                                                                                                      
/WALTER E WEBB/Primary Examiner, Art Unit 1612